Title: Thomas Boylston Adams to John Quincy Adams, 24 August 1798
From: Adams, Thomas Boylston
To: Adams, John Quincy


          
            My dear Brother
            Friday 24 August 1798. Dresden—
          
          I have this morning received your letter of the 18th: with the enclosure from Mr: Pitcairn. My letter to Mrs: Adams of the 17th: under cover to you, must have reached you in course— By the last post I sent her some little sketches or drawings of the neighbourhood of this place, but I can now assure her that the originals are incomparably finer than the copies.
          Since you condescend to ask for some account of my tour before my return—I will condescend to gratify you, though I did not intend to write again.
          During the first days after my arrival the weather was unfavorable for any excursions out of the City, we therefore visited the several

curiosities within the town— Such as the Elector’s library—collection of China & porcelain—Cabinet of Antiques; & on Sunday the Catholic chappel, where we saw the Elector & family and heard mass— the music was fine (I dare say,)— On Monday we visited the Fortress of Köenigstein—a superb thing—worth the trouble & expence of the whole journey from Berlin— We met there a company of Poles, gentlemen & ladies with whom we soon became acquainted & passed the time very pleasantly with them. One of them, an intelligent young man, acted as interpreter to us, as he spoke German & french with fluency, & assisted us much in understanding the history of the fortress & its neighborhood detailed by our Conductor— To reach this place it is necessary to pass through Pyrna, memorable as the first place of encampment for the Saxon Army at the beginning of the 7 years war. The heigths above the town where the Saxon camp was pitched, command a vast & beautiful prospect, but when you are upon the top of the fortress at the distance of a german mile only, this eminence dwindles to the appearance of a perfect plaine. The fortress answers the purpose of a State prison, but there are at present only two prisoners there, not at all under rigid confinement. After passing in review every thing within the fort & contemplating the magnificent scenery around it, we descended to a vilage at its foot & in company with three of the poles took passage in a boat & descended the Elbe. The River is at this place reduced to very narrow limits— Its bed is paved with rocks, none of which however were visible, because the abundant rains of the last week have swelled its waters and concealed the heads of them. The colour of the water resembled copper, occasioned by the contributions to it from the mountains of Bohemia. Our descent was little more rapid than the current of the river, which gave us time to admire the elevated borders, which on one side are composed of enormous rocks—abrupt, craggy, fantastic, and in many places highly picturesque. The ruins of two Castles, once the residence of robbers, who laid under contribution all the river passengers and infested the neighboring Country, which had been pointed out to us from the Fortress, we were now enabled to approach and it would be difficult to conceive a ruder scene of nature or a place of more dangerous & difficult access— We had not time to go on shore here & therefore missed much of the singular wildness which the place affords. We returned however satisfied & delighted with what we had seen.
          Tuesday we devoted to the picture gallery— The sky was clear and

we skimmed the surface with much pleasure & gratification, but Mr: Kent wanted some one of your patience—taste & talent at criticism to accompany him, book in hand, in order to ascertain the merit of the collection— In one remark we agreed—That the Flemish is superior here to the Italian School— There are wonderfully fine paintings in both, but the Italian Originals are scarce. I believe you would be highly entertained in this Gallery.
          On Wednesday we made an excursion to the valley of Tharand, a place at 2 german miles distance from hence, situated upon a small but very interesting stream called the Weiseritz. The road to it is through another valley called Plauen, equally pleasant. Our principal employment for this day consisted in ascending & descending hills, which command wide prospects over a variegated country. I cannot describe to you the different objects that engaged our notice, but we thought ourselves well recompensed for the fatigue they cost us. We proceeded after dinner to Freyburg two miles further where we passed the night & yesterday morning visited the Silver & lead mines belonging to the Elector at that place. Mr: Jarrett & myself, in the garb of the tenants of mother earth’s inmost recesses, descended 500 feet below the surface—saw the workmen employed— the vast machinery for extracting the water & another for raising the ore—&ca: We were gone two hours before we again saw the light of the Sun, and yet we only descended half the depth. Some of the ladders are nearly an hundred steps before you reach a landing & for the most part quite perpendicular. I found the ascent most tedious & difficult, but when I first entered, the noise of the waters & the rumbling of the machinery, alarmed me more than I wished. We heard several explosions or blasts while we were in the mine and we came out about five or six hundred yards from where we entered. After this we went to the Smelting or amalgamating house, & saw the several processes of the ore to prepare it for coining &ca: we returned to dinner at Freyburg & to Dresden at night. I have not yet satisfied my curiosity and shall therefore stay some days longer. I really wish you could make a journey hither, for I am sure nothing would afford greater satisfaction than the various scenes about this town. The climate & air cannot but be healthy and the exercise which the little excursions oblige you to take, keeps ones spirits in tone, far above the sands of Brandenburg—
          Messrs: K & J— desire to be remembered— they are my constant companions— Mr: C— amuses himself in his own way— The magnet

of his attachment is not Dresden proper. It is not even attached to the soil, but may be transported at pleasure & would render Leipzig or Berlin, perhaps equally delightful. Accident discovered this secret to me, otherwise I should not feel at liberty to make such an allusion—
          I am with best love to Mrs: Adams / your brother
          
            Thomas B Adams
          
        